UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10401 Investment Company Act file number: Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414)765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Schooner Fund Schedule of Investments August 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 94.13% Administrative and Support Services - 0.66% Baker Hughes, Inc. $ Beverage and Tobacco Product Manufacturing - 2.90% Altria Group, Inc. Coca-Cola Co. PepsiCo, Inc. Philip Morris International, Inc. Broadcasting (except Internet) - 3.14% Comcast Corp. - Class A DIRECTV (a) Viacom, Inc. - Class B Walt Disney Co. Building Material and Garden Equipment and Supplies Dealers - 0.34% Lowe's Companies, Inc. Chemical Manufacturing - 8.15% Abbott Laboratories AbbVie, Inc. Bristol-Myers Squibb Co. CF Industries Holdings, Inc. Dow Chemical Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Mosaic Co. Pfizer, Inc. Praxair, Inc. Computer and Electronic Product Manufacturing - 12.90% Activision Blizzard, Inc. Agilent Technologies, Inc. Analog Devices, Inc. Apple, Inc. Cisco Systems, Inc. EMC Corp. Hewlett-Packard Co. Intel Corp. Juniper Networks, Inc. Medtronic, Inc. Micron Technology, Inc. (a) NetApp, Inc. Northrop Grumman Corp. NVIDIA Corp. QUALCOMM, Inc. Raytheon Co. SanDisk Corp. Seagate Technology PLC (b) St. Jude Medical, Inc. Texas Instruments, Inc. Tyco International Ltd. (b) Western Digital Corp. Couriers and Messengers - 0.31% FedEx Corp. Credit Intermediation and Related Activities - 9.64% American Express Co. Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp PNC Financial Services Group, Inc. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. Visa, Inc. Wells Fargo & Co. Electrical Equipment, Appliance, and Component Manufacturing - 3.77% Corning, Inc. Dover Corp. General Electric Co. Whirlpool Corp. Fabricated Metal Product Manufacturing - 0.80% Parker-Hannifin Corp. Food and Beverage Stores - 0.05% Kroger Co. Food Manufacturing - 1.38% Archer-Daniels-Midland Co. ConAgra Foods, Inc. General Mills, Inc. Mondelez International, Inc. - Class A Food Services and Drinking Places - 1.83% McDonald's Corp. Yum! Brands, Inc. Furniture and Related Product Manufacturing - 0.98% Johnson Controls, Inc. General Merchandise Stores - 1.60% Macy's, Inc. Wal-Mart Stores, Inc. Health and Personal Care Stores - 0.31% Express Scripts Holdings Co. (a) Insurance Carriers and Related Activities - 6.35% Aetna, Inc. Allstate Corp. American International Group, Inc. Cigna Corp. Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. Travelers Companies, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Machinery Manufacturing - 1.37% Caterpillar, Inc. Deere & Co. National Oilwell Varco, Inc. Management of Companies and Enterprises - 0.89% AES Corp. Merchant Wholesalers, Durable Goods - 0.73% Xerox Corp. Merchant Wholesalers, Nondurable Goods - 1.33% Cardinal Health, Inc. Procter & Gamble Co. Mining (except Oil and Gas) - 0.86% Newmont Mining Corp. Miscellaneous Manufacturing - 2.19% 3M Co. Boston Scientific Corp. (a) Stryker Corp. Miscellaneous Store Retailers - 0.19% Staples, Inc. Motion Picture and Sound Recording Industries - 0.90% Time Warner, Inc. Nonstore Retailers - 0.83% Amazon.com, Inc. (a) Oil and Gas Extraction - 3.89% Anadarko Petroleum Corp. Devon Energy Corp. EOG Resources, Inc. Hess Corp. Noble Energy, Inc. Occidental Petroleum Corp. Phillips 66 Southwestern Energy Co. (a) Other Information Services - 1.59% Google, Inc. - Class A (a) Google, Inc. - Class C (a) Paper Manufacturing - 0.34% Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing - 5.22% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Murphy Oil Corp. Valero Energy Corp. Primary Metal Manufacturing - 0.53% Alcoa, Inc. Professional, Scientific, and Technical Services - 2.77% Amgen, Inc. Cognizant Technology Solutions Corp. - Class A (a) International Business Machines Corp. Omnicom Group, Inc. Publishing Industries (except Internet) - 3.87% CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. Rail Transportation - 0.69% CSX Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.14% Goldman Sachs Group, Inc. Morgan Stanley Support Activities for Mining - 0.92% ConocoPhillips Schlumberger Ltd. (b) Telecommunications - 3.05% AT&T, Inc. T-Mobile US, Inc. (a) Verizon Communications, Inc. Transportation Equipment Manufacturing - 3.08% Eaton Corp. PLC (b) Ford Motor Co. General Dynamics Corp. General Motors Co. Honeywell International, Inc. PACCAR, Inc. Textron, Inc. Utilities - 2.24% American Electric Power Co., Inc. CenterPoint Energy, Inc. Entergy Corp. FirstEnergy Corp. NRG Energy, Inc. Water Transportation - 0.40% Carnival Corp. - Class A (b) TOTAL COMMON STOCKS (Cost $394,097,421) CONVERTIBLE PREFERRED STOCKS - 2.28% Bunge Ltd. (b) United Technologies Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $10,958,831) Principal Amount CONVERTIBLE BONDS - 2.44% Apollo Commmercial Real Estate Finance, Inc. 5.500%, 03/15/2019 $ Ascent Capital Group, Inc. 4.000%, 07/15/2020 Blucora, Inc. (c) 4.250%, 04/01/2019 Chesapeake Energy Corp. 2.250%, 12/15/2038 Emergent Biosolutions, Inc. (c) 2.875%, 01/15/2021 Integra LifeSciences Holdings Corp. 1.625%, 12/15/2016 PDL BioPharma, Inc. 4.000%, 02/01/2018 SEACOR Holdings, Inc. (c) 3.000%, 11/15/2028 TPG Specialty Lending, Inc. (c) 4.500%, 12/15/2019 Vishay Intertechnology, Inc. (c) 2.250%, 05/15/2041 TOTAL CONVERTIBLE BONDS (Cost $11,510,257) PURCHASED OPTIONS - 0.32% Contracts Put Options - 0.32% SPDR S&P 500 ETF Expiration: September 2014, Exercise Price: $198.50 (a) Expiration: September 2014, Exercise Price: $199.00 (a) Expiration: September 2014, Exercise Price: $199.50 (a) TOTAL PURCHASED OPTIONS (Cost $1,889,440) Total Investments (Cost $418,455,949) - 99.17% Other Assets in Excess of Liabilities - 0.83% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Securities issued pursuant to Rule 144A under the Securities Act of 1933. Such securities are deemed to be liquid and the aggregate value, $5,510,469, represents 1.17% of net assets. The cost basis of investments for federal income tax purposes at August 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation - Investments Gross unrealized depreciation - Investments ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of these schedules of investments. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally consider to be the principal exchange on which the stock is traded. Fund securities listed including common stock and convertible preferred stocks, on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Advisor to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the fund are accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”). If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. The Fund’s Pricing Services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the Pricing Services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the Pricing Services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2. Fixed income securities including corporate bonds and convertible bonds are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades forthe option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Redeemable securities issued by open-end, registered investment companies, including money market fund, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2014, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Assets1 Common Stocks $ $
